          Case 7:20-cr-00572-NSR Document 24 Filed 04/07/21 Page 1 of 1




                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC#:
------------------------------------------------------X
                                                                  DATE FILED: 04/07/2021
UNITED STATES OF AMERICA
                                                                 ORDER
                -against-
                                                                 Case No. 20 Cr. 572 (NSR)-02
DARNELL KIDD,

                                Defendant.
------------------------------------------------------X


         IT IS HEREBY ORDERED that Defendant Darnell Kidd shall be pennitted to access
the hard drive and review the discovery in this case, for a total of(3) three hours per day in the
law library at the MDC.

         IT IS FURTHER ORDERED that should the MDC be llllable to provide (3) three hours
per day for Defendant Darnell Kidd to access the hard drive and review the discovery in this case
in the law hbrary, that the MDC allocate a total of(15) fifteen hours per week for Defendant
Darnell Kidd to access the hard drive and review the discovery in the law hbrary. The (15)
fifteen hours may be allocated in time periods deemed appropriate by the MDC.

Dated: A�ril 7, 2021
       White Plains, NY


                                                 SO ORDERED:




                                                 HON. NELSON S. ROMAN
                                                 UNITED STATES DISTRICT COURT JUDGE
